Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This correspondence is in response to AMENDMENTS and REMARKS filed on September 11th, 2020.

Claims 1-3, 5-7 and 9-23 are pending. 


Terminal Disclaimer
The terminal disclaimer filed on September 11TH, 2020 disclaiming the terminal
portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,907,098 B2  has been reviewed and is accepted. The terminal disclaimer has been recorded.




Allowable Subject Matter
Claims 1-3, 5-7 and 9-23 are allowed.  


Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and 18:
One of the closest prior art references, Sonntag et al. (U.S 2005/0174974 A1) discloses detecting, by the STA during the time period, a need to transmit data by the STA (i.e. detecting user’s status information including the need to transmit data and the speed of the vehicle (client) in par. [0122]-[0128], Fig. 15, Fig. 16); 

However, the prior art reference of record does not disclose or render obvious at
least the claimed features of: “detecting, by the STA, a need to transmit data by the STA during the time period; and switching the STA to a non-transitory state in response to detecting the need to transmit data by the STA during the time period” (emphasis added).


With respect to claim 10 and 21:
One of the closest prior art references, Gupta et al. (U.S 2014/0101726 A1) discloses receiving , by the AP, an association request from the STA after a delay in accordance with the first delay time value (i.e. obtaining an ANQP Comeback Request message, from the STA, to attach to the WLAN Access Network, after the delay interval has passed in par. [0077]-[0079], Fig. 4, wherein the ANQP request message comprising connectivity information to establish connection with the network in par. [0072], [0073], [0065], Fig. 4, Fig. 2).

However, the prior art reference of record does not disclose or render obvious at
least the claimed features of: “receiving, by the AP, the association request from the STA after a delay in accordance with the first delay time value, the association request being the first message received by the AP from the STA after transmitting the delay time value to the STA” (emphasis added).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN A. KIRILLOVA whose telephone number is (571)272-2220.  The examiner can normally be reached on MON-FRI 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN A KIRILLOVA/
Examiner, Art Unit 2464

/PAUL H MASUR/Primary Examiner, Art Unit 2464